Exhibit 10.24

September 5, 2007

Ms. Karen H. Bechtel

Managing Director

The Carlyle Group

520 Madison Avenue, 41st Floor

New York, New York 10022

Dear Karen:

The purpose of this letter is to outline the specific terms of my engagement
with The Carlyle Group (“Carlyle”) to review and serve as interim CEO for
LifeCare Holdings, Inc (“LifeCare” or the “Company”).

Services to be Rendered

I will perform a review of LifeCare’s operating and financial systems and will
make periodic recommendations to you based upon the results of my review. I will
also serve as CEO for the company on an interim basis and will perform all the
functions of a CEO that are traditionally associated with that position. I will
also serve on the Board of Directors of the Company.

Fees and Expenses

As compensation for the services provided by me, I will be paid (by LifeCare)
$1500/day, including travel time, and I will be reimbursed for all reasonable
expenses incurred by me in connection with providing the services. I will submit
bi-weekly invoices summarizing the time expended and will provide documentation
of expenses incurred.

Termination

You may terminate this engagement, with or without cause, upon 30 days written
or verbal notice. I may terminate this engagement, with or without cause, upon
60 days written or verbal notice.

Confidentiality

All non-public information received by me will be treated as confidential and
will not be used by me for any purposes other than the performance of the
services to be rendered by me pursuant to this engagement unless you should
otherwise approve such purposes.



--------------------------------------------------------------------------------

Engagement Letter

The Carlyle Group

September 5, 2007

Page 2 of 2

Indemnification

You agree to indemnify and hold me harmless from and against any claims,
liabilities, costs and expenses (including reasonable attorneys fees) which may
arise out of actions or omissions on my part acting in good faith on Carlyle’s
or LifeCare’s behalf.

If the foregoing is acceptable to you, please acknowledge so by executing a copy
of this engagement letter and returning one copy to me. I appreciate this
opportunity to provide services to The Carlyle Group.

Very truly yours,

 

WILLIAM HAMBURG

/s/ WILLIAM HAMBURG

Name AGREED AND ACCEPTED: THE CARLYLE GROUP    

 

/s/ Karen H. Bechtel

    9/6/2007 Name   Karen H. Bechtel     Date Title   Managing Director    